     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 1 of 27
                                                                         1


1    SUPREME COURT OF THE STATE OF NEW YORK
2    COUNTY OF NEW YORK:             PART TAP A
     ---------------------------------------X
3    THE PEOPLE OF THE STATE OF NEW YORK, :
                                            : INDICTMENT NO.3853-2014
4                      -against             :
                                            :
5    ANTHONY THOMPSON,                      :
                                            :
6                           Defendant.      :
     ---------------------------------------X
7                         100 Centre Street
                          New York, New York 10013
8                         January 4, 2019
9
10   B E F O R E:
11                  THE HONORABLE ANN SCHERZER, Judge.
12
13
     A P P E A R A N C E S:
14
                    OFFICE OF CYRUS VANCE, ESQ.
15                  DISTRICT ATTORNEY - NEW YORK COUNTY
                    1 Hogan Place
16                  New York, New York 10013
                    BY: SEAN PIPPEN, ESQ.
17                       BRIAN KUDON, ESQ.
                    Assistant District Attorneys
18                  For the People
19
                    MARANDA FRITZ, ESQ.
20                  335 Madison Avenue, 12th Floor
                    New York, New York 10017
21                  For the Defendant
22
23
24
                                SAMANTHA SCUOTTO
25                          Senior Court Reporter

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 2 of 27
                                                                         2
                                       PROCEEDINGS


1                         THE CLERK: Calendar 15, indictment 3853 of
2             2014, Anthony Thompson.
3                         MS. FRITZ: Good morning. Maranda Fritz,
4             F-R-I-T-Z, for Anthony Thompson.
5                         MR. PIPPEN: Good morning, Judge. Sean Pippen,
6             P-I-P-P-E-N, for the People.
7                         MR. KUDON: Good morning. Brian Kudon,
8             K-U-D-O-N, for the People.
9                         THE COURT: This case is on today for sentence.
10            I have received and thoroughly reviewed the presentence
11            memoranda that were submitted by both parties. Is there
12            anything else that either party wishes to add?
13                        MS. FRITZ: There's one very brief matter I'd
14            like to discuss with your Honor at the bench.
15                        (Whereupon an off-the-record discussion was
16            held.)
17                        THE COURT: Do you want to speak to your client
18            before we continue?
19                        MS. FRITZ: No.
20                        THE COURT: Please arraign the defendant for
21            sentence. Wait a second, did we get a presentence report
22            in this case?
23                        MS. FRITZ: Yes, we did.
24                        THE COURT: Can I have that, please. Thank you.
25                        THE CLERK: Anthony Thompson, you are before the

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 3 of 27
                                                                         3
                                       PROCEEDINGS


1             Court for sentence following your conviction of
2             securities -- scheme to defraud, count 2; count 12,
3             securities fraud and count 46, securities fraud. Before
4             being sentenced the Court will allow you, your attorney and
5             the ADA an opportunity to address the Court with any
6             matters relevant to sentencing. For the People.
7                         MR. PIPPEN: Judge, just at this point we would
8             request that the Court impose sentence of one to three
9             years incarceration on each of the three felonies to which
10            Mr. Thompson pled guilty to run concurrent with each other.
11            And we'd ask that a judgement in the amount -- in the plea
12            agreement be entered, $869,910 in favor of the District
13            Attorney's Office to be used for paying back the victims.
14                        THE COURT: That's a change from what's been
15            requested in the past, meaning what you had asked for was
16            the jail sentence and submitted a memorandum in support of
17            that request. I think that the defendant did not make the
18            payment he was supposed to make. If he is sentenced to
19            jail that's punishment enough for not making that
20            compensation. If you want to renegotiate a repayment
21            that's a different story, but you've never approached the
22            Court with an indication that that's how you want to move
23            forward.
24                        MR. PIPPEN: We understand that, just -- okay,
25            nothing further then. We had come prepared to address

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 4 of 27
                                                                         4
                                       PROCEEDINGS


1             certain representations that were made in the sentencing
2             memo. I'm prepared to do so.
3                         THE COURT: Yes, I'd like to hear whatever. If
4             there's something briefly you want to state I'm certainly
5             interested in hearing it. It's obviously a case that I
6             spent a lot of time reading the memoranda on so I could
7             understand the nature of the scheme that was involved here.
8                         MR. PIPPEN: Okay, thank you, Judge. This
9             should be very brief. So, as articulated in our memo and
10            again throughout the course of the case, it's been our
11            position consistently that Mr. Thompson was engaged in a
12            lengthy and well orchestrated scheme to artificially
13            defraud investors through the manipulation of stocks to
14            drive up their value and to dump shares controlled by
15            himself and his coconspirators onto the market, onto
16            unsuspecting investors and then to move on to the next,
17            leaving the investors to hold the bag.
18                        So after reviewing the defendant's submission,
19            which our understanding was being submitted for, I believe,
20            the purposes of sort of asking this Court for mercy for a
21            non-jail sentence, it's our conclusion that that memorandum
22            fell short and was an unfortunate step in the wrong
23            direction. Specifically there are a number of
24            misrepresentations in there, and I'll just address a couple
25            of them that I think are important and I think illustrate a

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 5 of 27
                                                                         5
                                       PROCEEDINGS


1             broader problem.
2                         One of the arguments that was made was well, that
3             a Federal Court had reviewed Mr. Thompson's disclaimers and
4             found they were compliant with rule 17(b) of the Federal
5             Securities Law. That may be technically true, but this
6             Federal Court never said there was not a pump and dump
7             operation going on or there wasn't securities fraud. It
8             was merely that a specific portion of the disclaimers was
9             compliant with Federal Securities Laws. It had nothing to
10            do with saying that the sale or that stock offering was not
11            fraudulent or anything else. And frankly it has nothing to
12            do with what happened here because our case is not based
13            upon Federal Securities Laws.
14                        THE COURT: One moment. I apologize, go ahead.
15                        MR. PIPPEN: Another one of the points that was
16            raised in the sentencing memorandum was related to the
17            defendant's use or consultation of attorneys during the
18            course of the fraud, I guess the argument being that
19            because he consulted with attorneys this was all sort of
20            legitimate in some ways. Now, perhaps we would be willing
21            to concede that the defendant wanted his disclaimers as
22            news letters to be facially compliant with Federal
23            Securities Laws, but again that has nothing to do with the
24            disguise of ownership and control of the stock and the
25            manipulation of the market that was specifically hidden

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 6 of 27
                                                                         6
                                       PROCEEDINGS


1             from investors and not disclosed to the lawyers. And
2             Defense Counsel and Mr. Thompson know that during the
3             course of the investigation we met with these attorneys and
4             addressed these issues.
5                         The memorandum ignores activity post 2010 and it
6             would be difficult to be brief and address what we consider
7             to be a number of misleading statements in the sentencing
8             memo, but there is one sentence in there that I think is
9             worth just quoting here, which kind of is the culmination
10            of what we think is the problem. "Certainly Mr. Thompson
11            made mistakes and ultimately he pled guilty to transactions
12            because he participated in what turned out to be a fraud on
13            shareholders."
14                        So in short, defendant now wants to have it both
15            ways. He wants to stand here and say I should be given
16            mercy because I'm taking responsibility for my actions
17            without actually taking responsibility for his actions.
18            And this is thus not a plea for mercy, but it is doing what
19            the memo said it wasn't setting out to do, it's a blatant
20            attempt to minimize and trivialize the defendant's conduct
21            and his culpability.
22                        And even worse what is problematic is if you read
23            it, the defendant apparently is the victim of this whole
24            thing. This is Kevin Sepe's fault, which is a ridiculous
25            statement. Kevin Sepe didn't make him do anything. And

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 7 of 27
                                                                         7
                                       PROCEEDINGS


1             we, the People, have never alleged or argued that Kevin
2             Sepe was the mastermind behind this entire organization.
3             That was never our position, nor does it really even
4             matter. He's apparently the victim of a divorce being
5             attacked by teams of lawyers that are being motivated by
6             believing it was bitterness. He couldn't get a job because
7             he was so humiliated and harmed emotionally by what was
8             happening, all the while again while he's living off this
9             trust that's supporting his lifestyle. And again, as
10            illuminated or as discussed in our memo, our belief that
11            that trust was funded by proceeds of the fraud.
12                        We're here again because the defendant pled
13            guilty under an agreement and it's that simple. This is
14            not about what other defendants who cooperated or pled
15            guilty early got. This is not about what relitigating
16            these issues. And certainly while we stand here and we're
17            sympathetic and understand there are collateral
18            consequences to an individual going into jail, this is a
19            problem of his making, Mr. Thompson's making.
20                        Every defendant has family, has children and the
21            defendant had a wife and kids when he chose to do this.
22            Every defendant has personal issues that can be exacerbated
23            when they go into custody. And no one wants to go to jail,
24            including individuals who are charged and accused with
25            crimes like this defendant. So finally the defendant is

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 8 of 27
                                                                         8
                                       PROCEEDINGS


1             here to be held accountable for the fraud that he engaged
2             in, the harm that he inflicted on the victims of this
3             scheme. And to try to somehow blame the District
4             Attorney's Office, this Court for the consequences of his
5             own conduct, his fraud is not a plea for mercy, it's a
6             guilt trip.
7                         THE COURT: It's an attempt at a guilt trip,
8             Counsel. It's an attempt at a guilt trip.
9                         MR. KUDON: An attempt at a guilt trip. And,
10            thank you, your Honor, and thus for all of these reasons,
11            and I can go into more if necessary, but we believe that
12            the violation of the agreement or his violation of the
13            agreement, the sentence that we are recommending of one to
14            three is appropriate and we ask the Court to impose that.
15            Thank you for your indulgence, your Honor.
16                        THE COURT: Thank you. Ms. Fritz.
17                        MS. FRITZ: Thank you, your Honor, and I really
18            do appreciate --
19                        THE COURT: I'm going to ask you to raise the
20            microphone up, so I can hear you.
21                        MS. FRITZ: First of all I want to say that I
22            appreciate, that we very much appreciate the time that your
23            Honor has spent reviewing the materials related to what is
24            obviously a fairly complicated case. What I want to first
25            address is Mr. Pippen's point that was then echoed by the

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 9 of 27
                                                                         9
                                       PROCEEDINGS


1             Court, which is why does the sentencing submission spend so
2             much time talking about Mr. Thompson's business and I'll
3             tell you why. This has been a long road to hold, your
4             Honor.
5                         THE COURT: What do you mean when you say it was
6             echoed by the Court?
7                         MS. FRITZ: When the Court said it was an
8             attempt at a guilt trip.
9                         THE COURT: I think my understanding of what the
10            Assistant was trying to say was more focused on the
11            personal ramification that will be facing the defendant
12            should he be incarcerated. Was I correct about that?
13                        MR. KUDON: That's correct.
14                        THE COURT: I didn't take it to have anything to
15            do with the business portion of the memo.
16                        MS. FRITZ: But the reason why the brief spends
17            so much time is because of this, this indictment occurred
18            back in 2014. It occurred with much fanfare, that it was a
19            mega fraud, 85 counts, B felonies, you name it. Ever since
20            then, for years now, we have been dealing with a very
21            simple fact which is the DA takes the position that there
22            is this mega fraud. We take the position, a very simple
23            position, that is well borne out by the documents, that Mr.
24            Thompson was trying very hard to run a good business and
25            then ran into, was hired by Kevin Sepe, and at that point

                                  S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 10 of 27
                                                                          10
                                        PROCEEDINGS


1              engaged in improper conduct in connection with those
2              transactions.
3                         It's two different things, but each one of those
4              speaks volumes about Mr. Thompson. What we tried to do in
5              this submission was to start by laying out what the
6              structure was that was involved here. And I think it's
7              critically important because the DA's submission mushes
8              everyone together as if it was one group of individuals
9              sitting in a clubhouse. Here's what it was. It was --
10                         THE COURT: I don't need you -- I took a very
11             long time to familiarize myself with and understand the
12             nature of the scheme that was involved, including reading
13             your very voluminous submission and speaking with Judge
14             Conviser who had presided over the case for a significant
15             period of time. So I'm willing to hear anything additional
16             that you have to say with respect to sentence, but I really
17             don't want you to repeat your version of the scheme as it
18             occurred, because I'm familiar with it having read your
19             very thorough papers.
20                         MS. FRITZ: I don't want to repeat it and I
21             appreciate the time the Court spent, but again responding
22             to what Mr. Pippen just said, Mr. Pippen would have the
23             Court believe that there was a group of individuals all
24             acting together and that's not the case. Kevin Sepe had
25             some very close associates down in Florida that he had

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 11 of 27
                                                                          11
                                        PROCEEDINGS


1              worked with for many, many years. Those individuals were
2              defendants in this case; Dervalli, Oxsalida, Rodriguez,
3              Halperin. All of those individuals worked with Mr. Sepe
4              day in and day out in his enterprises doing what he was
5              doing.
6                         And Mr. Pippen emphasized the idea that there was
7              disguised control here. Those are the People who did the
8              disguising of the control. Those are the people who served
9              as nominee shareholders, whether it's Dervalli, whether
10             it's Oxsalida, whether it's Rodriguez, those are the people
11             that were working with Sepe day in and day out
12             accomplishing this nominee shareholder scheme.
13                        Then switch across the country, Mr. Thompson in
14             Maryland had created a very successful business and Sepe
15             hires him. The business was successful and compliant. Why
16             did I emphasize that there was so much of an effort to be
17             compliant? Because I think that speaks volumes about who
18             he is and whether or not he was intending to hurt people.
19             So do I think that's absolutely important, yes. Some of
20             the communications that I provided some of the exhibits
21             that were attached are like documents I've never seen in 40
22             years of doing this work.
23                         THE COURT: Ms. Fritz, are you withdrawing your
24             client's plea of guilty to having committed this crime?
25             Because this crime involves knowledge of a scheme to

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 12 of 27
                                                                          12
                                        PROCEEDINGS


1              defraud. What you are essentially saying now is that he
2              was just sort of lured into something against his will and
3              that seems to be contrary to his plea of guilty.
4                          MS. FRITZ: What I'm trying to establish is if
5              you can picture a guy who is running a very good,
6              legitimate business, he gets hired by Kevin Sepe and then
7              in those transactions, and he has pled guilty with respect
8              to two of them, he engaged in improper conduct for which he
9              has stepped up and accepted responsibility. The view from
10             this side of the room is mega fraud involved, everything
11             was a scam. I'm trying to differentiate. I'm trying to
12             say did he do wrong things? Yes, he did and he's trying to
13             take responsibility for it. But this whole mishmash of
14             trying to just clump everybody together I think is
15             inappropriate roles in --
16                         THE COURT: I would say the People's sentencing
17             memorandum was about one-twentieth the size of yours. They
18             simply summarized the facts and made -- they noted that the
19             defendant had failed to abide by the plea agreement. So I
20             don't think that they in any way have exceeded their
21             authority in making an appropriate sentence recommendation.
22             They haven't gone into the facts of what anybody other than
23             what your client did. You are the one who has gone into
24             the facts of what people other than your client did, so I
25             really am containing -- would like to contain the argument

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 13 of 27
                                                                          13
                                        PROCEEDINGS


1              to your client's conduct. And I can't help but observe
2              that the voice from your side of the room is an aggregation
3              of responsibility, rather than owning up to what your
4              client did. To say your client -- I'll reserve my
5              comments for when I impose sentence.
6                          MS. FRITZ: First of all, of course I've gone
7              through each and every sentence that was imposed in this
8              case, whether by Judge Conviser or by Judge Biben. I've
9              done it because that's the law, because the Court of
10             Appeals, for example, has reversed a case where there was a
11             failure to consider and ensure that sentences were
12             proportionate one to another based on role and other
13             factors. It is the law, that is what they expect. And in
14             this case they reversed and remanded because the
15             sentence -- because the sentencing did not properly
16             consider that issue. I think there's no question here that
17             I view it as vitally important what was done. Ordinarily
18             in a case like this the Prosecution --
19                         THE COURT: Please address your comments to what
20             the sentence for your client should be.
21                         MS. FRITZ: Okay. Given, I think, issues like
22             role in personal circumstances are terribly important along
23             with the background in terms of what this -- what the DA
24             has focused on. Before I get to talking about Mr. Thompson
25             personally I have to address this issue that's been raised

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 14 of 27
                                                                          14
                                        PROCEEDINGS


1              by the DA and that is that because Mr. Thompson violated
2              the plea agreement, because he failed to pay the fine that
3              incarceration is appropriate.
4                         I'm sure the Court is aware, I'm sure the Court
5              is aware under the relevant provisions of the Penal Law and
6              the Criminal Procedure Law, inability to pay a fine cannot
7              be, cannot be a basis for incarceration.
8                          THE COURT: This was not a fine, this was
9              restitution.
10                         MS. FRITZ: Inability to pay restitution.
11                         THE COURT: Okay, I hear you, yes.
12                         MS. FRITZ: So the Penal Law and the Criminal
13             Procedure Law are very clear in terms of how that issue is
14             addressed. And the fact that for a long time now the
15             standard has been that we don't put people in jail for
16             that. We do put people in jail and there was a recent
17             issue involving failure to pay a fine or restitution. We
18             put people in jail when they fail willfully to pay an
19             amount that's due. We don't put people in jail, and the
20             provisions of the CPL don't permit it, where they're not
21             able to pay the fine. We only incarcerate individuals and
22             impose monetary --
23                         THE COURT: I don't think you've spent a lot of
24             time in this courthouse if you believe that's true.
25                         MS. FRITZ: Your Honor, again going through

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 15 of 27
                                                                          15
                                        PROCEEDINGS


1              60.27 --
2                          THE COURT: I'm talking about the reality of
3              this courthouse. I understand your point. What is your
4              next point?
5                          MS. FRITZ: Let me just follow-up then, because
6              to me this is very clear from Penal Law 80 and 60.27 that
7              inability to pay --
8                          THE COURT: Ms. Fritz, your client entered into
9              a plea agreement. Did he enter into a plea agreement in
10             which he agreed to make a certain amount of payment within
11             a certain amount of time?
12                         MS. FRITZ: Yes.
13                         THE COURT: Has he made one payment? Has he
14             paid even one dollar?
15                         MS. FRITZ: He has not. And the issue is not --
16             the issue before this Court is --
17                         THE COURT: Is your client living in a shelter?
18                         MS. FRITZ: No.
19                         THE COURT: Okay, I don't accept the proposition
20             that your client has not been able to make a single payment
21             in the period of one year, so to the extent you are arguing
22             he's literally unable to make any payment I do not accept
23             that.
24                         MS. FRITZ: Okay. The other thing I would point
25             out as a matter of law is that he was never Court ordered

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 16 of 27
                                                                          16
                                        PROCEEDINGS


1              to make a payment. He has never failed to make any payment
2              that has ever been directed by any Court anywhere. Now, as
3              I said before, incarceration even for failure to pay
4              Court-ordered restitution is not permissible under our laws
5              absent failure to pay, absent failure to pay.
6                          THE COURT: Please move on to your next point.
7                          MS. FRITZ: I want to make the record here, your
8              Honor, cause given where we are, we've ended up, this is
9              incredibly significant. In order -- even to order payment
10             of a fine, inability to pay has to be considered. And
11             incarceration, for example --
12                         THE COURT: I told you I don't accept your
13             client has been unable to make pay single payment in the
14             course of a year.
15                         MS. FRITZ: We have provided ample --
16                         THE COURT: I'm going to let you speak for five
17             more minutes because I do have a very full calendar, as you
18             know. I did provide you with an opportunity to put all of
19             your arguments in writing. You provided me with a very
20             extensive sentence memorandum. You are now repeating the
21             same thing over and over again when I have already
22             indicated that I have an understanding of your arguments.
23                         MS. FRITZ: I understand that.
24                         THE COURT: So I'm going to give you five
25             minutes starting now to finish your argument and I don't

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 17 of 27
                                                                          17
                                        PROCEEDINGS


1              think that's unfairly cutting you off.
2                           MS. FRITZ: I just want to spend some time
3              talking about the information that you received about Mr.
4              Thompson himself. Obviously you received a great many
5              letters that talk about who he was, who he is, what he's
6              become over the last six years. I want to introduce you to
7              some of the folks that wrote those letters. Mr. Anthony
8              Thompson is Mr. Thompson's Father. He's an attorney in
9              Washington now for more than fifty years. With him is
10             Bruce Crawford, another individual who wrote a letter
11             talking about the relationship that the family has and the
12             remarkable relationship that exists between Anthony and his
13             three young children. With them is Lance Seacrest, he also
14             wrote a letter and talked about -- not the business that
15             Anthony had done, and talked about Anthony helping his
16             family in a terrible time of need and talked about the
17             children and their relationship with Anthony. So to me,
18             who he was, who he is, who he has become is critically
19             important.
20                        Second, the reason why I'm asking for no jail is
21             because over the course of the last eight to ten years he
22             has suffered every kind of penalty, punishment that one
23             could possibly ask, that one could possibility inflict on
24             someone. Everything from the loss of every sort of
25             business, professional reputation, his marriage, the loss

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 18 of 27
                                                                          18
                                        PROCEEDINGS


1              of his own mother even as the case was going on. He has
2              gone through unbelievable pain and I know this because I've
3              been there for six years alongside him and alongside this
4              family. The man will never reoffend, that's a given.
5                         We believe that we have established that this was
6              not a willful failure to pay. We believe that we have
7              tracked through every moment of why the agreement was
8              entered into. I even provided for the Court a copy of the
9              arbitrator's order that said we could pay the fine, it's
10             one of the exhibits in here. He reasonably, very
11             reasonably believed that that fine could be paid when he
12             entered into that agreement.
13                        I also want your Honor to know that when we took
14             this plea in front of Judge Biben we talked at great length
15             because I had very real concerns given the amount of money.
16             And I spoke with Judge Biben and said what are we going do
17             if we come back a year from now and what we had envisioned
18             doesn't happen? And Judge Biben in no uncertain terms said
19             the issue becomes whether he was able or not, whether there
20             was an ability to pay or not. I have tried to lay out what
21             Mr. Thompson's life has been over the course of the last
22             year. Not only did we get in a fight for --
23                         THE COURT: That is not indicated anywhere in
24             the plea agreement.
25                         MS. FRITZ: That I fought for and got an order

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 19 of 27
                                                                          19
                                        PROCEEDINGS


1              from the arbitrator to pay this amount? It is one of the
2              exhibits.
3                          THE COURT: I'm talking about what you say Judge
4              Biben said.
5                          MS. FRITZ: It's not -- I mean, again to me
6              it's just flat out consistent with what the law is, which
7              is if there is -- if he doesn't pay -- and this was not a
8              court-order, Judge, this was a plea agreement. This was a
9              breach of contract. In a breach of contract case, your
10             Honor, there are mitigating circumstances.
11                         THE COURT: I understand and we're at two
12             minutes now.
13                         MS. FRITZ: The sentence must be commensurate
14             with the sentences that are being imposed on the other
15             individuals in this case. As I said, the Court of appeals
16             has reversed for resentencing where the Court failed to
17             take into account whether a sentence was disproportionate
18             to others. Here every single individual, whether it's
19             Kevin Sepe, whether it's the people who deliberately
20             engaged in acts as nominee shareholders, deliberate willful
21             violations, those individuals, people at a lower rung that
22             assisted Mr. Sepe and then the people completely outside of
23             the organization, the People that did the promotional
24             materials, including Jay Fung who actually managed to get
25             himself indicted for insider trading while awaiting

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 20 of 27
                                                                          20
                                        PROCEEDINGS


1              sentencing, the DA went in front of the Judge and still
2              insisted that he should get jail time, same position, and
3              Judge Conviser gave him time served. There is not one
4              person here from the top of the latter all the way down
5              that has had jail imposed and it's extremely concerning
6              given the fact that we think that the inability to pay is
7              clear.
8                         Here's what I came before the Court to ask for.
9              The Court is absolutely correct that if you put Mr.
10             Thompson in jail you cannot award any significant monetary
11             restitution. He was, remains willing to do that, to repay
12             investors, to work his tail off after it took him six years
13             to get a position, to get a job. He's more than willing to
14             do that.
15                        The alternative at this point, this is a total
16             crossroads, right now at this moment. He has finally
17             regained custody of the children. He's got a small
18             apartment in Maryland and he's finally gotten a job. He
19             had his first closing in that real estate position
20             recently. He will either be able to continue that, to make
21             restitution, to do as Kevin Sepe, hundreds of hours of
22             community service, that's one path . And we have here five
23             organizations in the Maryland area that we've researched
24             for him to perform community service.
25                         THE COURT: Has he done any community service or

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 21 of 27
                                                                          21
                                        PROCEEDINGS


1              any volunteer work during these past years?
2                           MS. FRITZ: Yes, he was on the Board of Habitat.
3              He's been involved in United Way.
4                           THE COURT: Being on the Board is different from
5              doing community service.
6                           THE DEFENSE: He's also participated in their
7              activities.
8                           THE COURT: He's built houses while he's been on
9              the Board of Habitat for Humanity.
10                          MS. FRITZ: Yes, he has.
11                          THE COURT: Mr. Fritz, I have to cut you off.
12             I'm sorry, I gave you a very fair warning and it's five
13             minutes past the warning I've given you.
14                          MS. FRITZ: The Court is aware at this point you
15             can throw Mr. Thompson in jail. There will be no monetary
16             component to it. He will lose his children. He will lose
17             his job. He will lose the ability to be productive. And
18             it is particularly difficult to accept that, whereas I said
19             I don't believe that inability to pay can be a basis for
20             incarceration and all it does is ensure an inability to
21             pay. This is a precise circumstance where somebody has
22             rebuilt from the ground up, can do better. He can and I
23             believe --
24                          THE COURT: Okay, is there anything you want to
25             say Mr. Thompson before I sentence you?

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 22 of 27
                                                                          22
                                        PROCEEDINGS


1                          THE DEFENDANT: Yes, your Honor. Your Honor, I
2              stand before you and the Court today due to my actions and
3              my mistakes. These last six years have been an incredibly
4              painful experience and one that I will always carry with
5              me. After my indictment in 2014 my wife and I separated.
6              We are close to finalizing a painful and difficult divorce,
7              most of all for our three children, Skylar 12, Colton 9 and
8              Beckam 7. I've lost my mother to a devastating battle with
9              cancer and saw what my criminal case and the worry brought
10             to her in her final days. I've lost all my money, lived
11             through a painful custody fight and finally gained joint
12             custody of my children.
13                        I've caused harm to people who invested in the
14             companies that I brought them and severe pain and heartache
15             to my loved ones. I do not say these things to your Honor,
16             to this Court as a plea for sympathy, but to take
17             responsibility for my actions. I understand and I want
18             your Honor to understand that I know what I did was wrong
19             and I've seen the pain that I've caused so many people.
20                        It's been a long road back, but I've fought hard
21             to try and rebuild my life and become a better man each
22             day. My entire world is my children, obviously I want to
23             be with them. Based on the custody case the Court experts
24             agree it is also important for them to be with me.
25                        Rebuilding a professional life was much harder

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 23 of 27
                                                                          23
                                        PROCEEDINGS


1              than I imagined it would be, but I studied and passed the
2              real estate exam on the first try and have been given a
3              second chance by an amazing individual to earn money for my
4              family and to take care of my obligations. I know if your
5              Honor sentences me to jail I will lose it all. I'm asking
6              your Honor to allow me to go back and take care of my
7              family and continue to be a devoted father and a productive
8              member of society.
9                          THE COURT: Mr. Thompson, I appreciate your
10             words and I particularly appreciate your taking
11             responsibility for the harm that you caused to the people
12             who invested money in securities which were not what they
13             purported to be and I think that it's exceedingly
14             important. I appreciate that because I think it's critical
15             for you to acknowledge that you stole money from people by
16             your own free will. That you are a person who has been
17             given many, many advantages that most people who come
18             through this courthouse have not been given educationally,
19             professionally, family-wise. You have been given
20             tremendous opportunities and yet you and presumably your
21             codefendants, even though I don't know anything much about
22             their cases, engaged in a scheme that was motivated by
23             greed and a lack of consideration for the people who were
24             going to be harmed by what you did.
25                        I believed that the plea agreement you entered

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 24 of 27
                                                                          24
                                        PROCEEDINGS


1              into was incredibly generous. I think that the plea
2              agreements in this case were incredibly generous given the
3              crimes that took place, which had tremendous financial
4              consequences for many people and, as I said, were motivated
5              by greed and a lack of consideration for what would happen
6              to the person on the other side.
7                         I am of course sympathetic to the fact that it
8              will be a tremendous hardship for your children if you go
9              to jail and for you. And putting people in jail, despite
10             my position, is my least favorite thing that I do at my job
11             because it's terrible for everybody's family and every
12             person to have to go to jail, but the fact is that you were
13             given an incredibly reasonable, generous plea offer by the
14             People. And there are -- I understand that you've come
15             upon financial hardship, but the fact that through this
16             time there hasn't been any effort to make any payments
17             toward the goal to me speaks volumes about your motivation
18             and your belief that you would get away with it.
19                        So, I'm terribly sorry for your children that you
20             will be absent from their lives for a period of time,
21             however that is something that happens to anybody who
22             commits a crime and is caught and has to answer for it. I
23             have already told you that the -- your lawyer that I will
24             permit you to surrender yourself for sentence. The
25             sentence of the Court on this case is going to be one year

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 25 of 27
                                                                          25
                                        PROCEEDINGS


1              in jail on each count. The sentences will run concurrent
2              with one another and you can let me know what's a good date
3              for your client to step in.
4                           MS. FRITZ: Your Honor, I have one last request.
5              We took a hard look at Shock and whether Shock would be
6              appropriate in the event of imposition of jail time. I
7              know your Honor is familiar with Shock --
8                           THE COURT: I don't know if he can get Shock
9              with a City jail sentence.
10                          MR. PIPPEN: My understanding is it's State, but
11             I could be wrong.
12                          THE COURT: I was specifically not sentencing
13             him to State time, so --
14                          MS. FRITZ: Okay.
15                          THE COURT: I mean that was my compromise in
16             your client's benefit. If you think he would be better off
17             having Shock and a State prison sentence --
18                          MS. FRITZ: No, your Honor, I was actually
19             hoping you would consider a split if you were not going to
20             give what the People were asking for.
21                          THE COURT: What date would your client like to
22             surrender?
23                          MR. KUDON: Your Honor, I'm sorry for
24             interrupting, bail was exonerated on the date of the plea.
25             We would, considering your Honor is going to impose a jail

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 26 of 27
                                                                          26
                                        PROCEEDINGS


1              term --
2                          THE COURT: First of all, one person at a time.
3              Are you making a bail request?
4                          MR. KUDON: Yes, your Honor.
5                          THE COURT: That's denied. Obviously my promise
6              of the sentence is contingent of coming back and
7              surrendering yourself. I'm sure you'll do that. The last
8              thing you want to do is increase the amount of time and if
9              you don't come back to court on the date of your sentence
10             that's what's going to happen. I assume that's obvious to
11             you.
12                         THE DEFENDANT: Yes.
13                         THE COURT: I was giving you an opportunity to
14             surrender yourself so you can get your affairs in order and
15             speak to your children.
16                         THE DEFENDANT: Thank you, your Honor.
17                         THE COURT: What date would you like?
18                         MS. FRITZ: Two weeks, your Honor.
19                         THE COURT: How about January 25th -- how about
20             January 31st?
21                         MS. FRITZ: Thank you.
22                         (Continued on next page.)
23
24
25

                                   S. Scuotto, SCR
     Case 1:14-cv-09126-ALC Document 120-5 Filed 02/15/19 Page 27 of 27
                                                                          27
                                          PROCEEDINGS


1                          THE COURT: January 31st for sentence.
2                               *     *      *        *
3
4               C E R T I F I C A T I O N
5                        It is hereby certified that the foregoing is
                    a true and accurate transcript of the
6                 proceedings.
7
8                               ______________________________
                                     SAMANTHA SCUOTTO
9                                   Official Court Reporter
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                    S. Scuotto, SCR
